DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10-11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dal Mutto (U.S. PG-PUB NO. 2019/0096135 A1).
-Regarding claim 1,  Dal Mutto discloses a computer-implemented method  (Abstract; FIG. 1B-1C, FIG.7-10, [0123]-[0124]) for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset ([0092], “capturing … spectral bands of the electromagnetic spectrum”; FIG. 5A-6, [0113], “detection of a defect”; FIG. 1C, operation 1200-1300; FIG. 1B, inspection agent 300), including a detected or predicted location of the aberration ([0083], “visualize the locations of various defects and/or detected values and attributes of the object”; FIG. 16), the method comprising: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (FIG. 17, [0182]; [0216]); applying a first machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum images into abstraction levels according to an image FIG. 17, 1740-1, 1760-1; [0182]-[0184]; [0206]-[0209]), applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information (FIG. 17, 1740-2, 1760-2; [0212]-[0215]), generating an aberration assessment based on the first and second aberration determination information: and transmitting the aberration assessment to a communicating device (FIG. 1A, display device 450; FIG. 1B, 400; FIG. 8-9, analysis results; [0216], “user interface device”;[0220]-[0225], “display of results”), wherein the aberration assessment includes prediction of an aberration and a location of the aberration in or on the nonmetallic asset (FIG. 1A, information 20; FIG. 1C operation 1400; [0080]; [0083], “generate a result 3-D model “, “visualize the locations of various defects”; [0113], “display 450 … may be used to visualize defects … regarding the object 10”; [0228]).
-Regarding claim 8, Dal Mutto further discloses wherein the convolutional neural network includes a plurality of hierarchical layers, each hierarchical layer including a convolutional stage, a non-linear function stage and a pooling stage (FIG. 11-13).
-Regarding claim 10, Dal Mutto further discloses wherein the aberration assessment comprises an augmented reality image of the aberration superimposed with a visible image of the nonmetallic asset (FIG. 1A; [0051]; [0228]).
-Regarding claim 11, Dal Mutto further discloses wherein the aberration assessment comprises an image of the aberration with an image of the FIG. 1A; [0080]; [0083], “visualize the locations of various defects”; [0113], “visualize defects … regarding the object 10”; [0228], “The inspection output … overlaid onto … images captured”, “highlighting locations of the defect”).
-Regarding claim 22, Dal Mutto discloses a non-transitory computer readable storage medium storing inspection and monitoring program instructions for causing a computing device to analyze a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detect or predict an aberration in the asset (Abstract; FIG. 1B, 300, 400, [0123]-[0124]; FIG. 21), including a detected or predicted location of the aberration (FIG. 16; [0083], “visualize the locations of various defects and/or detected values and attributes of the object”), the program instructions comprising the steps of: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (FIG. 17, [0182]; [0216]); applying a first machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination (FIG. 17, 1740-1, 1760-1; [0182]-[0184]; [0206]-[0209]); applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information (FIG. 17, 1740-2, 1760-2; [0212]-[0215]); generating an aberration assessment based on the first and second aberration determination information; and transmitting the aberration assessment to a communicating device (FIG. 1A, display device 450; FIG. 1B, 400; FIG. 8-9, analysis results; [0216], “user interface device”;[0220]-[0225], “display of results”), wherein the aberration assessment includes prediction of an aberration and a location of the aberration in or on the nonmetallic asset (FIG. 1A, information 20; FIG. 1C operation 1400; [0080]; [0083], “generate a result 3-D model “, “visualize the locations of various defects”; [0113], “display 450 … may be used to visualize defects … regarding the object 10”; [0228]).
Claims 1-2, 7, 9, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan (U.S. PG-PUB NO. 2016/0284075 A1).
-Regarding claim 1, Phan discloses a computer-implemented method for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset (FIG. 4, [0092]; FIG. 1A-1C; FIG. 18), including a detected or predicted location of the aberration (FIG. 8, [0117]; FIG. 18, [0140]), the method comprising: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (FIG. 1C, 160, 164, 168, 172); applying a first machine learning algorithm to the electromagnetic spectrum image frames (FIG. 1C 160-162; [0060]; FIG. 18) to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination information (FIG. 1C 164-170, [0061]-[0064]; FIG. 1A-1B; [0053]-[0055]), applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information (FIG. 1C 172-174; [0065]-[0066], [0068]; FIG. 18), generating an aberration assessment based on the first and second aberration determination information: and transmitting the aberration assessment to a communicating device, wherein the aberration assessment includes prediction of an FIG. 1C 176; [0067], [0069]).
-Regarding claim 2, Phan further discloses wherein the electromagnetic spectrum image frames comprise thermographs (Abstract; [0078]; FIG. 5-6).
-Regarding claim 7, Phan further discloses wherein the first aberration determination information is output from a first one of the pair of machine learning system to an input of the other of the pair of machine learning systems (FIG. 1C).
	- Regarding claim 9, Phan further discloses comprising receiving gas profile data indicative of an gas emitted from or by the asset ([0086], “profile information”, “gas leaks”; FIG. 17; [0126]; [0133]).
-Regarding claim 22, Phan disclose a non-transitory computer readable storage medium storing inspection and monitoring program instructions (FIG. 1B, 300, 400, [0123]-[0124]) for causing a computing device to analyze a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detect or predict an aberration in the asset (FIG. 4, [0092]; FIG. 1A-1C; FIG. 18), including a detected or predicted location of the aberration (FIG. 8, [0117]; FIG. 18, [0140]), the program instructions comprising the steps of: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (FIG. 1C, 160, 164, 168, 172); applying a first machine learning algorithm to the electromagnetic spectrum image frames (FIG. 1C 160-162; [0060]; FIG. 18) to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination information (FIG. 1C 164-170, [0061]-[0064]; FIG. 1A-1B; [0053]-[0055]); applying a second machine learning algorithm to the electromagnetic spectrum FIG. 1C 172-174; [0065]-[0066], [0068]; FIG. 18); generating an aberration assessment based on the first and second aberration determination information; and transmitting the aberration assessment to a communicating device, wherein the aberration assessment includes prediction of an aberration and a location of the aberration in or on the nonmetallic asset (FIG. 1C 176; [0067], [0069]).
- Regarding claim 23, Phan further discloses the program instructions further comprising the step of analyzing gas profile data indicative of a gas emitted from or by the asset ([0086], “profile information”, “gas leaks”; FIG. 17; [0126]; [0133]).
- Regarding claim 24, Phan further discloses wherein the electromagnetic spectrum image frames comprise thermographs (Abstract; [0078]; FIG. 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 12,14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto (U.S. PG-PUB NO. 2019/0096135 A1) in view of Yang (arXiv.org:1801.09334v2).
-Regarding claim 3, Dal Mutto discloses the method of claim 1.

In the same field of endeavor, Yang teaches a machine learning system can be configured to apply a recurrent machine learning algorithm (Yang: Abstract, “recursive neural network LTSMs”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including a convolutional neural network (CNN) and a recurrent neural network (RNN) to produce significant performance gains and to be able to handle wide range of engineering problems.
-Regarding claim 4 and claim 15, Dal Mutto is silent to teach wherein the pair of machine learning systems of different types include an ensemble neural network (ENN).
In the same field of endeavor, Yang teaches a machine learning system can be configured to apply an ensemble neural network (Yang: Abstract; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including an ensemble neural network to improve the robustness of machine learning.
-Regarding claim 5 and claim 16, Dal Mutto is silent to teach wherein the ensemble neural network (ENN) comprises a recurrent neural network (RNN) combined with an adaptive boosting algorithm.
In the same field of endeavor, Yang teaches wherein the ensemble neural network (ENN) comprises a recurrent neural network (RNN) combined with an adaptive Yang: Abstract, “recursive neural network LTSMs”, “adaptive boosting LTSMs”; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including an ensemble neural network to improve the robustness of machine learning.
-Regarding claim 6, Dal Mutto is silent to teach wherein the adaptive boosting algorithm comprises AdaBoost.
In the same field of endeavor, Yang teaches a machine learning system can be configured to apply an ensemble neural network (Yang: section 3.2, paragraph 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including an ensemble neural network to improve the performance and robustness of machine learning.
- Regarding claim 12, Dal Mutto discloses an inspection and monitoring system (Abstract; FIG. 1B-1C, FIG.7-10, [0123]-[0124]) for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset ([0092], “capturing … spectral bands of the electromagnetic spectrum”; FIG. 5A-6, [0113], “detection of a defect”; FIG. 1C, operation 1200-1300; FIG. 1B, inspection agent 300), including a detected or predicted location of the aberration (FIG. 16; [0083], “visualize the locations of various defects and/or detected values and attributes of the object”), the system comprising: a first machine learning FIG. 9, FIG. 17, FIG. 16, FIG. 15) and apply a convolutional machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum image frames into abstraction levels according to an image topology and output first aberration determination information (FIG. 17, 1740-1, 1760-1; [0182]-[0184]; [0206]-[0209]); a second machine learning system configured to apply a recurrent machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information ((FIG. 17, 1740-2, 1760-2; [0212]-[0215]); and an inspection and monitoring unit (FIG. 1B, 300, 400, [0123]-[0124]) configured to generate an aberration assessment based on the first and second aberration determination information and transmit the aberration assessment to a communicating device (FIG. 1A, FIG. 21, display device 450  information 20; FIG. 8-9, analysis results; FIG. 1C operation 1400; [0080]; [0083], “generate a result 3-D model “, “visualize the locations of various defects”; [0113], “display 450 … may be used to visualize defects … regarding the object 10” ”; [0228]), wherein the first machine learning system is different from the second machine learning system (FIG. 17).
Dal Mutto is silent to teach that a second machine learning system configured to apply a recurrent machine learning algorithm.
Yang: Abstract, “recursive neural network LTSMs”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including a recurrent machine learning algorithm to produce significant performance gains and to be able to handle wide range of engineering problems.
. -Regarding claim 14, Dal Mutto is silent to teach that wherein the pair of machine learning systems of different types include a recurrent neural network (RNN).
In the same field of endeavor, Yang teaches a machine learning system can be configured to apply a recurrent machine learning algorithm for anomaly detection (Yang: Abstract, “recursive neural network LTSMs”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including a recurrent machine learning algorithm to produce significant performance gains and to be able to handle wide range of engineering problems
-Regarding claim 18, the combination further discloses wherein the convolutional neural network includes a plurality of hierarchical layers, each hierarchical layer including a convolutional stage, a non-linear function stage and a pooling stage (FIG. 11-13).
FIG. 1A; [0051]).
-Regarding claim 21, the combination further discloses wherein the aberration assessment comprises an image of the aberration with an image of the nonmetallic asset (FIG. 1A; [0080]; [0083], “visualize the locations of various defects”; [0113], “visualize defects … regarding the object 10”; [0228], “The inspection output … overlaid onto … images captured”, “highlighting locations of the defect”).
Claims 12-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (U.S. PG-PUB NO. 2016/0284075 A1) in view of in view of Yang (arXiv.org:1801.09334v2).
-Regarding claim 12, Phan discloses an inspection and monitoring system for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset (FIG. 4, [0092]; FIG. 1A-1C; FIG. 18), including a detected or predicted location of the aberration (FIG. 8, [0117]; FIG. 18, [0140]), the system comprising: a first machine learning system configured to receive the electromagnetic spectrum image frames and apply a convolutional machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum image frames into abstraction levels according to an image topology and output first aberration determination information (FIG. 1C 160-162; [0060]; FIG. 18; 164-170, [0061]-[0064]; FIG. 1A-1B; [0053]-[0055]); a second machine learning system configured to apply a recurrent machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum FIG. 1C 172-174; [0065]-[0066], [0068]; FIG. 18); and an inspection and monitoring unit (FIG. 4, server 401, processor 405; [0088]; [0092]) configured to generate an aberration assessment based on the first and second aberration determination information and transmit the aberration assessment to a communicating device , wherein the first machine learning system is different from the second machine learning system (FIG. 1C 176; [0067], [0069]).
Phan is silent to teach that a first machine learning system configured to apply a convolutional machine learning algorithm and a second machine learning system configured to apply a recurrent machine learning algorithm.
 In the same field of endeavor, Yang teaches a machine learning system can be configured to apply a recurrent machine learning algorithm (Yang: Abstract, “recursive neural network LTSMs”; section 2, paragraph 2 “convolutional neural networks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto and the teaching of Yang by including convolutional machine learning algorithm and a recurrent machine learning algorithm to produce significant performance gains and to be able to handle wide range of engineering problems.
-Regarding claim 13, the combination further discloses wherein the electromagnetic spectrum image frames comprise thermographs (Abstract; [0078]; FIG. 5-6).
FIG. 1C).
	- Regarding claim 19, the combination further discloses comprising a cyber- physical ambiance inspector that receives gas profile data indicative of a gas emitted from or by the asset ([0086], “profile information”, “gas leaks”; FIG. 17; [0126]; [0133]).
Response to Arguments
Applicant’s arguments filed 04/22/2021 have been fully considered but they are not persuasive. Applicant argues that Dal Mutto does not anticipate the features of independent claim 1 as it does not disclose (or even suggest) the feature of applying a second machine learning algorithm to the electromagnetic spectrum image frame to detect patterns in electromagnetic spectrum image over time. Dal Mutto cannot be said to disclose applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum image over time since the CNN is not explicitly geared to seeking changes in patterns over time, as are, for example, recurrent neural networks (RNNs). Applicant also argues that the second machine learning algorithm disclosed by Phan is physics-based model that attempts to model heat flows using temperature differences. This type of algorithm does not detect patterns in electromagnetic spectrum images over time. Applicant argues that Yang discloses a long-short term network, it would to combine the teaches of Yang regarding LTSM network to Dal Mutto because the purpose of the category in Dal Mutto is to automatically identify specific features on the surface of a target object. The purpose is .
The examiner respectfully disagrees. With respect to Dal Mutto and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., CNN is not explicitly geared to seeking changes in patterns over time, as are, for example, recurrent neural networks (RNNs)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Dal Mutto shows scan system in FIGS. 5A-5B and the system configured to capture real-time video image of objects as the objects pass by a camera to compute three-dimensional model (Dal Mutto: Abstract; [0083]). In addition, Convolutional neural network can be used for time series data (Dal Mutto: [0136]) and time series images. With respect to Phan and in response to applicant’s argument that the second machine learning algorithm disclosed by Phan is physics-based model that attempts to model heat flows using temperature differences and this type of algorithm does not detect patterns in electromagnetic spectrum images over time, Phan uses probabilistic machine learning algorithm to perform conductive, convective and radiative heat flow analyses on the surface area of features and components within the geometric shapes Phan: Abstract; [0065]; [0068]; FIG. 1C step 172). Probabilistic machine learning algorithm can be used for time series data and time series images. Heat flow analyses consider transfer of heat per unit time and timescale is an important factor for conductive and convective analysis. With respect to Yang and in response applicant’s arguments that combination of Yan with Dal Mutto, or combination of Yan with Phan would render Dal Mutto or Phan unsatisfactory for its intended purpose, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combination of 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             
/PING Y HSIEH/Primary Examiner, Art Unit 2664